Citation Nr: 0214671	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  99-06 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $2,750.00.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from May 1968 to May 1970.  In 
October 1997, the St. Petersburg, Florida, Regional Office 
(RO) retroactively terminated the veteran's Department of 
Veterans Affairs (VA) improved pension benefits as of 
February 1, 1997 based upon his and his spouse's receipt of 
Social Security Administration (SSA) benefits.  In November 
1997, the RO informed the veteran in writing of an 
overpayment of VA improved pension benefits in the amount of 
$5,499.00 and both his waiver and appellate rights.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
waiver of recovery of an overpayment of VA improved pension 
benefits in the amount of $5,499.00.  In August 1998, the 
Committee granted waiver of recovery of a portion of the 
overpayment in the amount of $2,749.00.  The veteran is 
represented in this appeal by the Disabled American Veterans.  

A review of the record conveys that the veteran has not 
contested the amount of the overpayment.  Therefore, the 
issue of the creation of the debt will not be addressed 
below.  


FINDINGS OF FACT

1.  The veteran was overpaid VA improved pension benefits in 
the amount of $5,499.00 due to his acceptance of VA improved 
pension benefits to which he was not entitled.  

2.  The veteran was notified of his award of pension in June 
1997 based on no income.  The following month, he notified VA 
of his remarriage and provided copies of Social Security 
records showing receipt of benefits for himself and his wife.  

3. In October 1997, the RO took action to retroactively 
terminate pension due to excessive income in the form of 
Social Security benefits.

4.  The veteran timely notified the RO of his marital status 
and receipt of income, but was partially at fault in the 
overpayment in that he accepted benefits after informing the 
VA of his income and dependency changes.

5.  VA was partially at fault in not acting sooner on the 
information received which contributed to the amount of the 
overpayment.  

6.  In August 1998, the Committee waived recovery of a 
portion of the overpayment in the amount of $2,749.00 due to 
financial hardship.  

7.  Recovery of the remaining portion of the indebtedness 
would result in severe financial hardship to the veteran and 
his wife.  

8.  The veteran is not currently in receipt of VA improved 
pension benefits.    

9.  The veteran received benefits to which he was not legally 
entitled.  Failure to make restitution would result in an 
unfair gain to the veteran.  

10.  The veteran did not relinquish any valuable right or 
incur a legal obligation in reliance on VA benefits.  


CONCLUSION OF LAW

Recovery of the remaining portion of overpayment of VA 
improved pension benefits in the amount of $2,750.00 would be 
against the principles of equity and good conscience.  38 
U.S.C.A. §  5302 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of waiver of recovery of the remaining 
portion of the overpayment of VA improved pension benefits, 
the Board observes that the VA has secured or attempted to 
secure all relevant documentation to the extent possible.  
There remains no issue as to the substantial completeness of 
the veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2002).  The veteran has been advised by the statement of the 
case of the evidence which would be necessary for him to 
substantiate his claim.  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In his March 1996 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran indicated that he had 
applied for Social Security Administration (SSA) disability 
benefits and had been separated from his wife for two years.  
In June 1997, the RO established a permanent and total 
disability rating for pension purposes.  In June 1997, the RO 
granted VA improved pension benefits and retroactively 
effectuated the award as of April 1, 1996 based upon the 
veteran's reported receipt of no earned income; other income; 
or SSA benefits.  In July 1997, the veteran submitted 
documentation reflecting that he had remarried in September 
1996 and he and his wife were in receipt of SSA benefits.  
The submitted documentation indicates that the veteran had 
been awarded SSA benefits in January 1997.  

In October 1997, the RO retroactively amended and terminated 
the veteran's VA improved pension benefits as of February 1, 
1997 based upon his reported receipt of SSA benefits.  In 
November 1997, the veteran was informed in writing of the 
overpayment of VA improved pension benefits in the amount of 
$5,499.00 and both his waiver and appellate rights.  In 
January 1998, the veteran requested waiver of the overpayment 
of VA improved pension benefits in the calculated amount.  In 
April 1998, the Committee denied the veteran's waiver 
request.  In August 1998, the Committee granted waiver of 
recovery of a portion of the overpayment in the amount of the 
$2,749.00.  

Recovery of an overpayment of VA improved pension benefits 
may be waived if recovery of the indebtedness from the payee 
who received the benefit would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2002); 38 
C.F.R. § 1.963(a) (2002).  The equity and good conscience 
standard will be applied when the facts and circumstances in 
an individual case indicate a need for reasonableness and 
moderation in the exercise of the government's rights.  The 
equity and good conscience standard means arriving at a fair 
decision between the obligor and the Government.  In making 
this decision, consideration is to be given to factors such 
as: the fault of the debtor; a balancing of the fault of the 
debtor against any fault of the VA; whether collection would 
deprive the debtor of basic necessities; whether recovery 
would nullify the objective for which the benefits were 
intended; whether a failure to make restitution would result 
in unfair gain to the debtor; and whether reliance on the 
benefits would result in relinquishment of a valuable right 
or incurrence of a legal obligation.  38 C.F.R. § 1.965(a) 
(2002).  

In his January 1998 waiver request, the veteran conveyed 
that: he had timely reported the changes in his family's 
income to the VA; he suffered from both paranoid 
schizophrenia and post-traumatic stress disorder (PTSD) which 
prevented him from working; his family's SSA benefits did not 
cover their monthly expenses; and recovery of the overpayment 
would cause undue financial hardship to befall his family.  A 
January 1998 Financial Status Report (VA Form 20-5655) from 
the veteran indicates that he and his wife had combined 
monthly SSA benefits in the amount of $1,004.00; monthly 
expenses of $1,123.00; $6,000.00 cash in a bank; and 
$8,000.00 on other assets.  

In his May 1998 notice of disagreement, the veteran advanced 
that his family's monthly expenses exceed their monthly 
income by approximately $400.00.  He stated that recovery of 
the overpayment would force him into bankruptcy.  In a 
September 1998 written statement, the veteran indicated that 
he suffered from PTSD, a schizoaffective disorder, and 
diabetes mellitus which prevented him from functioning 
"normally."  

A September 1999 Improved Pension Eligibility Verification 
Report (Veteran with Spouse), (VA Form 21-0516) from the 
veteran conveys that the veteran's family had combined SSA 
benefits of $1,104.00; no other income; and no assets.  An 
October 1999 Medical Expense Report (VA Form 21-8416) 
reflects that the veteran reported unreimbursed medical 
expenses of approximately $3,049.00 for the years 1997, 1998, 
and 1999.  

In his April 1999 Appeal to the Board (VA Form 9), the 
veteran stated that his family's combined monthly SSA 
benefits totaled $1,011.00 and their combined monthly 
expenses, excluding food, clothes, car-related expenses, were 
between $880.00 and $905.00.  He stated that he and his wife 
relied on credit cards to meet their monthly expenses.  The 
veteran asserted that recovery of the remaining portion of 
the overpayment would cause his family to experience undue 
financial hardship.  

The Board has reviewed the probative evidence including the 
veteran's statements on appeal.  The veteran was at fault in 
the creation of the overpayment of VA improved pension 
benefits by continuing to accept VA improved pension benefits 
to which he was not entitled.  However, it appears that his 
fault is mitigated to a certain extent by his prompt 
reporting of the changes in his marital status and his 
family's receipt of SSA benefits.  Moreover, he does have 
psychiatric impairment, which was partially responsible for 
his award of pension, which could reasonably have interfered 
with his ability to comprehend the legalities concerning his 
award of pension.  Further, it would appear that VA is not 
entirely without fault in that there was a delay of about 4 
months in acting on the information provided by the veteran.

In addition, it is for consideration that recovery of the 
overpayment would result in severe financial hardship to the 
veteran and his family.  It would undoubtedly render him 
substantially unable to meet his family's basic needs.  
Certainly, an attempt to recover the overpayment would defeat 
the purpose for which benefits were intended.  The veteran 
has repeatedly reported monthly expenses which significantly 
exceed his family's monthly income.  He presents a history of 
significant psychiatric and physical disabilities.  Other 
factors in the equity and good conscience standard do not 
tend to support his waiver request.  However, the Board is 
convinced that, under the circumstances of this case, the 
financial hardship element, his mitigated fault and the fault 
on the part of VA tend to support a conclusion that the 
recovery of the overpayment from the veteran would be against 
equity and good conscience.  Accordingly, a waiver of 
recovery of the remaining portion of the overpayment of VA 
improved pension benefits in the amount of $2,750.00 is 
granted.  


ORDER

Waiver of recovery of the overpayment of VA improved death 
pension benefits in the amount of $2,750.00 is granted.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

